DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on February 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,834,429 and U.S. Patent No. 10,238,797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mounce II.
Regarding claim 10, Mounce II teaches a reservoir assembly (please refer to at least figure 16 and passage 0010) comprising: a round housing(see figure 16); a curved channel (2241') formed in a portion of the housing, the curved channel having a cylindrical shape (see figure 16): and a plunger (280, 232”) including a plunger rod (232”) located and movable within the channel (refer to passage 0010 “the reservoir may comprise a curved channel in which a plunger head is moveable in response to movement of a movable track). 
.


    PNG
    media_image1.png
    288
    565
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see page 6 of arguments, filed February 8, 2021, with respect to the newly added claim limitations of claim 1 have been fully considered and are persuasive.  The 102e rejection of claims 1-9 has been withdrawn. 
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. With respect to applicants arguments regarding claim 11 where applicant argues Mounce II does not meet the newly added claim limitations as set forth by applicant examiner disagrees.  It can be seen that element 232” in conjunction with element 280 acts as a plunger with a rod through the curved reservoir to deliver medicament, thus meeting the claim limitations as set forth by applicant.  
Allowable Subject Matter
Claims 1-9 are allowed. The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a plunger rod with a threaded portion engaging a drive screw and a notched portion encoding information corresponding to the displacement of the plunger rod.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication no. 2008/0051765, however these reference(s) do not disclose the device as claimed or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783